Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 18, 2017

The Court of Appeals hereby passes the following order:

A16A1636. FREEMAN v. THE STATE.

      David Justin Freeman has appealed to this Court from his misdemeanor
conviction for disorderly conduct, OCGA § 16-11-39 (a) (1). Before the trial court,
Freeman argued that OCGA § 16-11-39 (a) (1) is unconstitutional in that it is
overbroad and that the amended accusation, which charged him with violating the
statute by “screaming, shouting or using obscene gestures,” violated his First
Amendment rights. The trial court denied his demurrer, and rejected his First
Amendment argument.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Para. II).
Because this case involves a constitutional challenge to a state statute, Freeman’s
appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/18/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.